

EXHIBIT 10.41


SM ENERGY COMPANY
CASH BONUS PLAN


This Cash Bonus Plan (the “Plan”) of SM Energy Company, a Delaware corporation
(the “Company”), as adopted by the Board of Directors of the Company on July 30,
2010, is amended and restated as of February 1, 2014 as follows:
1.On or before March 15 of each year the Compensation Committee of the Board of
Directors of the Company (the “Committee”), each member of which shall be an
“outside director” within the meaning of the regulations under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), shall designate the
key employees, if any, of the Company (and of any of the Company’s majority
owned subsidiaries) who are eligible to participate in the Plan with respect to
the prior calendar year.
2.    No participant shall receive a bonus under the Plan with respect to a
calendar year in excess of two hundred percent of his or her base salary
received for such year. Unless and until the Committee determines that a bonus
under the Plan to an employee who is, or who the Committee expects to become, a
“covered employee” within the meaning of Section 162(m) of the Code (a “Covered
Employee”), shall not be designed to qualify as compensation solely on account
of the attainment of one or more performance goals under circumstances that
satisfy the requirements of Section 162(m) of the Code (“Performance Based
Compensation”), the maximum aggregate amount paid as a bonus under the Plan to
any one Covered Employee in any one calendar year shall not exceed $2,000,000.
3.    Payments under the Plan shall be made in full to each participant at the
time such payment is first determined, provided that the participant is employed
by the Company or a qualifying subsidiary at that time. The timing of payments
under the Plan shall comply in all respects with the provisions of Section 409A
of the Code and the regulations thereunder.

1

--------------------------------------------------------------------------------



4.    Payments under the Plan shall be deemed to constitute compensation for
purposes of the SM Energy Company 401(k) Profit Sharing Plan, but shall not be
deemed to constitute compensation of any nature for purposes of any other
compensation, retirement or other benefit plan of the Company. To the extent
that any such other plan contains provisions contrary to the foregoing sentence,
such other plan shall be deemed to be amended to conform to the foregoing
sentence.
5.    All matters with respect to the interpretation and application of the Plan
shall be conclusively determined by the Committee.
6.    The Plan may be terminated or modified prospectively at any time by the
Board of Directors. Nothing contained in the Plan shall constitute a contract,
express or implied, or any other type of obligation with respect to the
employment or the continued employment by the Company of any person.
7.    Notwithstanding any other terms of the Plan, the payability (as determined
by the Committee) of a bonus under the Plan that the Committee intends to be
Performance Based Compensation to a Covered Employee, shall be determined by the
attainment of one or more performance goals as determined by the Committee in
conformity with Section 162(m) of the Code. The Committee shall specify in
writing, by resolution or otherwise, the participants eligible to receive such a
bonus (which may be expressed in terms of a class of individuals) and the
performance goal(s) applicable to such bonus within 90 days after the
commencement of the period to which the performance goal(s) relate(s), or such
earlier time as required to comply with Section 162(m) of the Code. No such
bonus shall be payable unless the Committee certifies in writing, by resolution
or otherwise, that the performance goal(s) applicable to the bonus were
satisfied. In no case may the Committee increase the value of a bonus intended
to qualify as Performance Based Compensation above the maximum value determined
under the performance formula by the attainment of the applicable performance
goal(s), but the Committee retains the discretion to reduce the value below such
maximum.
Unless and until the Company’s stockholders approve a change in the performance
goals set forth herein, the performance goal(s) upon which the payment of a
bonus

2

--------------------------------------------------------------------------------



to a Covered Employee that is intended to qualify as Performance Based
Compensation shall be limited to the following performance measures:
(a)    increases in, or levels of, net asset value; net asset value per share;
pretax earnings; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; net income and/or earnings per share;
(b)    return on equity, return on assets or net assets, return on capital
(including return on total capital or return on invested capital);
(c)    share price or stockholder return performance (including, but not limited
to, growth measures and total stockholder return, which may be measured in
absolute terms and/or in comparison to a group of peer companies or an index);
(d)    oil and gas reserve replacement, reserve growth and finding and
development cost targets;
(e)    oil and gas production targets;
(f)    performance of investments in oil and gas properties;
(g)    cash flow measures (including, but not limited to, cash flows from
operating activities, discretionary cash flows, and cash flow return on
investment, assets, equity, or capital); and
(h)    increases in, or levels of, operating and/or nonoperating expenses.
Any performance measure(s) may be used to measure the performance of the Company
as a whole and/or any one or more regional operations and/or subsidiaries of the
Company or any combination thereof, as the Committee may deem appropriate, and
any performance measure(s) may be used in comparison to the performance of a
group of peer companies, or a published or special index that the Committee, in
its sole discretion, deems appropriate.

3

--------------------------------------------------------------------------------



The Committee may provide that any evaluation of attainment of a performance
goal may include or exclude any of the following events that occurs during the
relevant period: (a) asset write downs; (b) litigation judgments or settlements;
(c) the effect of changes in tax laws, accounting principles, or other laws or
regulations affecting reported results; (d) any reorganization or restructuring
transactions; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Annual Report on Form 10-K for the applicable year; and (f) significant
acquisitions or divestitures. To the extent such inclusions or exclusions affect
bonuses to Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.
In the event that applicable tax and/or securities laws change to permit
discretion by the Committee to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
make bonus payments to Covered Employees that shall not qualify as Performance
Based Compensation, the Committee may make such payments without satisfying the
requirements of Section 162(m) of the Code.


* * * * *





4